Citation Nr: 0004435	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Scouts from April 1946 
to July 1948.  He died on June [redacted], 1989.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  In September 1993, the Board denied a claim by the 
appellant for entitlement to service connection for the cause 
of the veteran's death.

2.  The evidence received since the Board's September 1993 
decision which was not previously of record, and is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The Board's September 1993 decision, denying a claim of 
entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  New and material evidence has not been received since the 
Board's September 1993 decision denying the appellant's claim 
for the cause of the veteran's death, and the claim for 
service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died on June [redacted], 1989.  As shown on the death 
certificate, the immediate cause of the veteran's death was 
cardiopulmonary failure due to cerebrovascular accident, with 
schizophrenic reaction and organic brain syndrome with 
cerebral lesion being other significant conditions 
contributing to his death.  At the time of the veteran's 
death, service connection was in effect for schizophrenic 
reaction, rated as 70 percent disabling. 

Shortly after the veteran's death, the appellant filed a 
death benefits claim based on service connection for the 
cause of his death.  In a January 1991 decision, the RO 
denied the claim.  The appellant appealed, and in a September 
1993 decision, the Board affirmed the RO's denial.  In 
September 1994, the Board's decision was affirmed by the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims).  A review of the Board's September 1993 
determination reveals that the Board found that the 
preponderance of the evidence was against the claim that 
there was a nexus between the veteran's cause of death and 
any injury or disease incurred as a result of the veteran's 
active duty.  However, a claim which is the subject of a 
prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a) (new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Also, the new and material evidence must have been presented 
or secured since the last determination denying the benefit 
sought.  Elkins v. West, 12 Vet. App. at 213-214.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107( a).  Finally, the third step of the 
Elkins analysis requires VA to evaluate the claim on the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

Evidence received since the Board's September 1993 decision 
includes written statements from the appellant, and the 
transcript from the appellant's hearing, held in June 1999 
before the undersigned member of the Board, as well as a 
letter from Jessie F. Fantone, M.D., dated in October 1997.  
Dr. Fantone's letter was not of record at the time of the 
Board's September 1993 decision, is not cumulative, and is 
"new" within the meaning of Elkins, supra.  

None of this evidence, however, includes a medical opinion 
relating the cause of the veteran's death to service.  In 
this regard, Dr. Fantone stated that he had treated the 
veteran for high blood pressure on a hospital emergency room 
visit in November 1987.  Dr. Falzone said a history of on and 
off bouts of hypertension for 30 years had been obtained from 
the appellant.  The veteran was given medication and was 
allowed to go home the same day after showing signs of 
improvement.  In his letter Dr. Fantone made no reference to 
the veteran's service or his service-connected schizophrenia.  
Accordingly, the Board therefore finds that Dr. Fantone's 
letter, by itself or in connection with the other submitted 
evidence, is so significant that it must be considered in 
order to decide the merits of the claim.  Thus, the claim for 
service connection for the cause of the veteran's death may 
not be reopened on the basis of this evidence.  

Other evidence received since the Board's September 1993 
denial of the claim consists of written and oral testimony 
from the appellant and the testimony of the appellant's 
daughter.  In these statements, the appellant asserts that 
the veteran's hypertension was caused by electroshock 
treatments which he received for control of his service-
connected schizophrenia.  These assertions, however, were 
within the scope of previous arguments which were of record 
at the time of the Board's September 1993 decision, to the 
effect that the veteran's service-connected schizophrenia was 
a contributing cause of death.  This issue was argued and 
developed prior to the Board's September 1993 decision 
denying the claim and no new medical evidence bearing on this 
contention has been presented.  As a layperson, the appellant 
is not competent to give a medical opinion as to causation 
such as any relationship between such therapy and the 
subsequent development of hypertension.  Therefore, the 
appellant's statements are not new and material evidence to 
reopen the claim.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999).  See also Savage v. Gober, 10 Vet. App. 488 
(1997).  The appellant also testified that she had talked 
with Dr. Fantone about whether electroshock therapy for his 
mental illness may have contributed to hypertension, but as 
previously noted Dr. Fantone did not refer to any cause for 
the veteran's elevated blood pressure in his October 1997 
report.  

At the hearing before the Board, the appellant's daughter 
testified that she was a registered nurse and that the 
veteran's blood pressure was unusually high at the time of 
one attack a few weeks before his death.  She testified that 
she realized that the veteran had hypertension as of 1986 and 
she guessed that it contributed to his death.  Even assuming 
that the veteran's daughter is competent to provide a medical 
opinion as to the cause of his death, see, e.g., Black v. 
Brown, 10 Vet. App. 279, 284 (1997) (wife, though medically 
trained as a nurse, had no special knowledge of cardiology 
and did not participate in the veteran's treatment, so her 
opinion regarding etiology was not probative evidence), she 
did not opine as to any relationship between the veteran's 
hypertension and service or the veteran's service-connected 
schizophrenia.  The Board therefore finds that, in light of 
all the medical evidence of record, her testimony is not new 
and material evidence.  

The Board has also considered the appellant's citation to an 
excerpt from what she identified as the Academic American 
Encyclopedia, submitted in September 1996.  This source 
indicates that catatonic schizophrenic episodes correlate 
with increased levels of the neurotransmitter dopamine, that 
altered glucose metabolism has been observed in such 
patients, and that "morphological brain abnormalities such 
as notably enlarged ventricles are found in some patients, 
especially among those who tend to chronicity."  However, 
the cited material does not discuss hypertension, is general 
in nature, and does not reasonably approximate the clinical 
findings in the veteran's case.  Therefore it does not 
provide medical evidence demonstrating a causal relationship 
between this veteran's service-connected schizophrenia and 
the cause of his death, or otherwise show that the veteran's 
cause of death is related to his service.  Accordingly, this 
article is not new and material evidence.  See generally 
Sacks v. West, 11 Vet. App. 314 (1998) (journal or treatise 
evidence insufficient to establish a well grounded claim 
where, standing alone, it does not discuss generic 
relationships with a "degree of certainty" such that, under 
the facts of a specific case, there is at least a plausible 
causality based upon objective facts rather than on 
unsubstantiated medical opinion).  

As a final matter, in a letter received in June 1999, the 
appellant requested that the veteran's records pertaining to 
his award of benefits from the Social Security administration 
(SSA) be obtained.  In the absence of a reopened claim in 
this case or any indication that such records would be 
relevant, i.e., bear on the question of whether the veteran's 
death was related to service or his service-connected 
schizophrenia, VA has no duty to obtain such records.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (in 
connection with the search for documents, this duty is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim).  

In summary, the materials submitted to reopen the claim 
individually or in combination with previously assembled 
evidence are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge, supra.  When the case was previously before 
the Board, there was persuasive medical evidence that that 
the veteran's death was not linked to schizophrenia.  
Essentially, even with a showing that the veteran had 
hypertension before his death, the materials received since 
that decision do not contain competent evidence showing that 
the cause of the veteran's death was related directly to 
service or to schizophrenia.  Accordingly, new and material 
evidence has not been received to reopen a claim for service 
connection for the cause of the veteran's death.  As such, 
the Board's September 1993 denial of the claim remains final.  
38 U.S.C.A. § 7104(b).



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

